The defendant’s challenge to the judgment convicting him of a single count of criminal contempt in the first degree (see Penal Law § 215.51 [c]), upon his plea of guilty, is barred because the plea encompassed a waiver of the right to appeal, and the waiver was knowingly, voluntary, and intelligently made (see People v Seaberg, 74 NY2d 1, 11 [1989]).
There is no merit to the defendant’s challenge to the judgment convicting him of three counts of criminal contempt in the first degree (see Penal Law § 215.51 [b], [c]), two counts of endangering the welfare of a child (see Penal Law § 260.10), and resisting arrest (see Penal Law § 205.30), upon a jury verdict. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Calabria, 3 NY3d 80, 81-82 [2004]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 643 [2006]).
*777The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Skelos, Santucci and Leventhal, JJ., concur.